UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-7725


CLAUDE CARPENTER,

                  Plaintiff - Appellant,

             v.

C.T. WOODY, Sheriff; BURNETT, Lt. Col.; ROBINSON, Capt.,
Medical Dept.; DR. FURMAN; RICHMOND SHERIFF’S DEPARTMENT,

                  Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (3:08-cv-00143-RLW)


Submitted:    March 31, 2009                 Decided:   April 14, 2009


Before WILKINSON, MOTZ, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Claude Carpenter, Appellant Pro Se. Robert A. Dybing, Thomas
Douglas Lane, THOMPSON MCMULLAN, PC, Richmond, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Claude    Carpenter   appeals   the   district   court’s   order

dismissing his 42 U.S.C. § 1983 (2006) complaint under 28 U.S.C.

§ 1915(e)(2)(B) (2006).    We have reviewed the record and find no

reversible error.     Accordingly, we affirm for the reasons stated

by the district court.      Carpenter v. Woody, No. 3:08-cv-00143-

RLW (E.D. Va. Aug. 14, 2008).          We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                AFFIRMED




                                   2